Citation Nr: 0833120	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In support of his claim, the veteran has provided lay 
statements from his spouse and son dated March 2006.  The 
spouse's statement attests that the veteran underwent surgery 
in 1962 at Lake Wales Hospital in Lake Wales, Florida to 
repair a hernia.  The statement from the veteran's son 
indicates that the veteran underwent another hernia surgery 
in 1977 at Olean General Hospital in Olean, New York.  A 
March 2007 statement from the veteran also identifies that he 
was treated by "Dr. Newell" in Lake Wales, Florida and 
"Dr. Wormer" in Olean, New York.  The veteran also reports 
that he was treated by "Dr.Willwerth" in Elmira, New York.

The RO has not requested the veteran to provide additional 
information regarding the names and locations of each of the 
private medical providers discussed above, nor has the 
veteran been requested to provide a release form for each of 
these medical providers authorizing the release of the 
veteran's medical records.  38 C.F.R. § 3.159(c)(1) 

Accordingly, the case is REMANDED for the following action:

1.  After contacting the veteran for 
signed release forms for Lake Wales 
Hospital, Olean General Hospital, Dr. 
Newell, Dr.Wormer, and Dr. Willwerth, 
with full address information, and if 
such forms are received, all records of 
medical treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
left inguinal hernia should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

